Election/Restrictions


Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




2.	Restriction is required under 35 U.S.C. 121 and 372.
 This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
 In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I. Claim(s) 1-2 (in-part), drawn to a variant lipase corresponding to several substituted positions in of SEQ ID NO: 1 or 2, classified in C12N  9/20.

Group II. Claim(s) 4, drawn to a method for cleaning a surface, classified in C11D  11/0017.

III. Claim(s) 5, drawn to a method of hydrolyzing a lipase, classified in C07K  1/12.

Group IV. Claim(s) 6-10, drawn to a polynucleotide, vector, host cell and method of producing a protein, classified in A61K  38/00.


Species Election:
3.	Upon election of one of Groups I-IV, applicant is required to elect either SEQ ID NO:1 or 2 if Group I is elected and a single group of substitutions (see a-f of claim 1). 



4.	Inventions I-IV listed as Groups I-VI and (a)-(f) do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical feature for the following reasons: The technical feature linking Groups I-VI and (a)-(f) appears to be that they all relate to lipase variants corresponding to specific positions of SEQ ID NO: 1/2. Group I consists of two separate products and there are two separate methods of using the protein set forth Groups II and III. Furthermore, the invention of  Group I does not escape the prior art because WO2014/059360 teach the claimed variant lipase with mutations as claimed. 
Therefore, Groups I-IV and (a)-(f) share no special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over the prior art. Furthermore, the 

 Applicants are advised that the reply to this requirement MUST include an election of the invention to be examined, even though the requirement be traversed (37 CFR 1.143).

 Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE ROBINSON whose telephone number is (571)272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HOPE A ROBINSON/
Primary Examiner, Art Unit 1652